UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Matthew Jones, )
) /
Plaintiff, )
) case: 1;17-cv-0032_8
V' ) Assigned To : Unass\gned
) Assign_ Date : 2/23/2017 _ _
) Descripuon; Pro se Gen. own (F-DECK)
The Superior Court of the State of Delaware )
In and For Sussex County, ‘ )
)
Defendant. )
l\/IEMORANDUM OPINION

 

Plaintiff, proceeding pro se, has submitted a Complaint and an application to proceed in
forma pauperis The Court Will grant the application and Will dismiss this case for lack of
subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring dismissal of an action “at any
time” the Court determines that it lacks subject matter jurisdiction).

Plaintiff is a resident of Greenwood, Delaware. He sues a Delaware state court but for
What acts is unclear from the rambling allegations comprising the complaint. Federal district
courts, such as this, generally lack jurisdiction to review the decisions of other courts. See
United States v. Choi, 818 F. Supp. 2d 79, 85 (D.D.C. 2011) (district courts “generally lack[]
appellate jurisdiction over other judicial bodies, and cannot exercise appellate mandamus over
other courts.”) (citing Lewz`s v. Green, 629 F. Supp. 546, 553 (D.D.C.l986)); Fleming v. Unz'ted
States, 847 F. Supp. 170, 172 (D.D.C. 1994), cert. denied 513 US. 1150 (1995) (noting that
“[b]y filing a complaint in this Court against . . . judges Who have done nothing more than their
duty . . . Fleming has instituted a meritless action”) (applying District of Columbia Court of

Appeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fz'delz'ly Trust Co., 263 U.S. 413, 415,

 

416 (1923)). Hence, this case will be dismissed A separate Order accompanies this

/-ML

Date: February l 2 , 2017 United States District Judge

Memorandum Opinion.